DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/13/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-5, 7, 8, 11-15, 18-25, and 27-29
Withdrawn claims: None
Previously cancelled claims: 6, 9, 10, 16, 17, and 26
Newly cancelled claims: 11
Amended claims: 1, 3, 12-14, 18, 20, 21, 23, 25, and 27
New claims: None
Claims currently under consideration: 1-5, 7, 8, 12-15, 18-25, and 27-29
Currently rejected claims: 1-5, 7, 8, 12-15, 18-25, and 27-29
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 12-14, 18-23, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) in view of Morita et al. (U.S. 2011/0183056 A1) and Chien et al. (U.S. 2004/0213881 A1).
Regarding claim 1, Prakash et al. discloses a composition comprising a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Prakash et al. does not disclose (i) the steviol glycoside composition as comprising at least 80% rebaudioside M, (ii) the composition as comprising a dicaffeoylquinic acid or a monocaffeoylquinic acid, or (iii) the additional ingredients as being a “steviol glycoside stabilizing compound in an amount effective to reduce degradation of the rebaudioside M”.
However, Morita et al. discloses rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018]; [0022], No. VIII; [0039]; [0044]). Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate up to 100% rebaudioside M into the composition as the steviol glycoside. Prakash et al. indicates that the sweetener component may be “any sweetener found in nature which may…characteristically have a sweetness potency greater than sucrose, fructose, or glucose, yet have less calories” before listing several well-known steviol glycosides ([0048]), which would prompt a skilled practitioner to consult an additional reference for further instruction regarding suitable sweeteners. Morita et al. discloses that rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018], [0022], [0039], [0044]) and is found in the same plant as rebaudioside A and other steviol glycosides ([0005], [0006]), as well as teaching that it has an improved taste over rebaudioside A due to having additional glucose molecules added to the steviol glycoside structure ([0005], [0006], [0018], [0022], where rebaudioside M has six glucose molecules). Since rebaudioside M falls within the scope of suitable sweeteners taught in Prakash et al. and it has superior taste to rebaudioside A, the substitution of rebaudioside M in place of rebaudioside A in the composition of Prakash et al. would be obvious to a skilled practitioner.
It would also have been obvious to a skilled practitioner to incorporate a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids and monocaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to reduce degradation of the rebaudioside M”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid (including as a dicaffeoylquinic acid and a monocaffeoylquinic acid), wherein the acid is present in an amount that is effective to reduce degradation of the steviol glycoside, since all possible relative amounts of a steviol glycoside combined with the acid as limited by the additional claim limitations are effectively disclosed by Prakash et al.
Lastly, though Prakash does not characterize the chlorogenic acid as being “a steviol glycoside stabilizing compound”, MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Since the claimed composition is merely directed to a mixture of a steviol glycoside, dicaffeoylquinic acid, and monocaffeoylquinic acid and such a mixture was shown to be obvious in light of the cited prior art, the characterization of the acids as a “steviol glycoside stabilizing compound” does not render the claimed composition non-obvious.
As for claim 2, Prakash et al. discloses the composition as being an aqueous composition ([1511]).
As for claim 3, Prakash et al. discloses relative amounts of a steviol glycoside and chlorogenic acid that encompass the entire range of claim 1 of 1:0.3 to 1:3, as discussed previously in relation to claim 1. Such disclosure renders obvious an amount of chlorogenic acid that would be effective to reduce degradation of rebaudioside M when subject to the claimed storage conditions.
As for claim 4, Prakash et al. discloses the steviol glycoside as comprising at least about 0.3 wt.% of the composition (specifically, from about 100-3,000 ppm steviol glycoside, or 0.01-0.3 wt.%) ([0910]).
As for claim 5, Prakash et al. discloses the steviol glycoside as comprising from about 1-5,000 ppm steviol glycoside, or 0.0001-0.5 wt.% ([0909]). Prakash et al. further discloses that the sweetener may be in a concentrated form ([0894]), which is considered to render the claimed concentration of at least about 0.6 wt.% obvious.
As for claim 7, Prakash et al. disclose the composition as being aqueous and having a pH of less than about 4 ([1511]).
As for claim 8, Prakash et al. discloses the composition as being aqueous ([1511]) and having a pH of less than about 2 (specifically, “any pH range that does not materially or adversely affect the taste of a NHPS”, including “about 2”) ([0892]).
As for claim 12, Prakash et al. discloses a beverage product ([0046]) that may be a concentrate ([0894]) comprising the composition, including comprising between about 1,800-10,000 ppm of the steviol glycoside composition (specifically, about 1-5,000 ppm) ([0909]).
As for claim 13, Prakash et al. discloses a beverage product ([0046]) comprising the composition, including comprising between about 1-5,000 ppm of the steviol glycoside ([0909]). Prakash et al. further indicates that the product may be concentrated ([0894]), which effectively renders any concentration of the steviol glycoside/sweet-taste improving composition obvious. The claimed concentration of between about 1.5-3.5 wt.% of the steviol glycoside composition in the overall composition would thus be obvious. Characterizing the product as a “liquid water enhancer product” does not distinguish from a simple beverage concentrate product.
As for claim 14, Prakash et al. discloses a beverage product ([0046]) comprising the composition, including comprising between about 1-5,000 ppm of the steviol glycoside ([0909]). Prakash et al. further indicates that the product may be concentrated ([0894]), which effectively renders any concentration of the steviol glycoside/sweet-taste improving composition obvious. The claimed concentration of between about 1-10 wt.% of steviol glycoside composition in the overall composition would thus be obvious.
As for claim 18, Prakash et al. discloses relative amounts of a steviol glycoside and chlorogenic acid that encompass the entire range of claim 1 of 1:0.3 to 1:3, as discussed previously in relation to claim 1. Such disclosure renders obvious an amount of chlorogenic acid that would be effective to reduce degradation of rebaudioside M such that at least 94 wt.% of an initial steviol glycoside remains when subject to the claimed storage conditions.
As for claim 19, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 20, Prakash et al. discloses the composition as comprising a 1:0.3 to 1:3 ratio by weight of steviol glycoside to total concentration of the listed components ([1511]), where “chlorogenic acid” composed of dicaffeoylquinic acid and monocaffeoylquinic acid would be obvious in light of Chien et al.
Regarding claim 21, Prakash et al. discloses a sweetener composition comprising a steviol glycoside and chlorogenic acid ([1511]).
Prakash et al. does not disclose (i) the steviol glycoside composition as comprising at least 80% rebaudioside M, (ii) the composition as comprising a dicaffeoylquinic acid or a monocaffeoylquinic acid, or (iii) the additional ingredients as being a “steviol glycoside stabilizing compound”.
However, Morita et al. discloses rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018]; [0022], No. VIII; [0039]; [0044]). Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate up to 100% rebaudioside M into the composition as the steviol glycoside. Prakash et al. indicates that the sweetener component may be “any sweetener found in nature which may…characteristically have a sweetness potency greater than sucrose, fructose, or glucose, yet have less calories” before listing several well-known steviol glycosides ([0048]), which would prompt a skilled practitioner to consult an additional reference for further instruction regarding suitable sweeteners. Morita et al. discloses that rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018], [0022], [0039], [0044]) and is found in the same plant as rebaudioside A and other steviol glycosides ([0005], [0006]), as well as teaching that it has an improved taste over rebaudioside A due to having additional glucose molecules added to the steviol glycoside structure ([0005], [0006], [0018], [0022], where rebaudioside M has six glucose molecules). Since rebaudioside M falls within the scope of suitable sweeteners taught in Prakash et al. and it has superior taste to rebaudioside A, the substitution of rebaudioside M in place of rebaudioside A in the composition of Prakash et al. would be obvious to a skilled practitioner.
It would also have been obvious to a skilled practitioner to incorporate a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids and monocaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to reduce degradation” according to the claimed conditions, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]), that the acid may be present in an amount from about 10-5,000 ppm ([0130]), and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to reduce degradation of the steviol glycoside when subject to the claimed storage conditions.
Lastly, though Prakash does not characterize the chlorogenic acid as being “a steviol glycoside stabilizing compound”, MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Since the claimed composition is merely directed to a mixture of a steviol glycoside, dicaffeoylquinic acid, and monocaffeoylquinic acid and such a mixture was shown to be obvious in light of the cited prior art, the characterization of the acids as a “steviol glycoside stabilizing compound” does not render the claimed composition non-obvious.
As for claim 22, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 23, Prakash et al. discloses the composition comprises a 1:0.3 to 1:3 ratio by weight of the steviol glycoside composition to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
As for claim 25, Prakash et al. discloses the composition comprises a 1:0.3 to 1:3 ratio by weight of the steviol glycoside composition to total concentration of the listed components (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Regarding claim 27, Prakash et al. discloses a method comprising adding an amount of chlorogenic acid to a steviol glycoside sweetened composition ([1511]), wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Prakash et al. does not disclose (i) the steviol glycoside composition as comprising at least 80% rebaudioside M, (ii) the composition as comprising a dicaffeoylquinic acid or a monocaffeoylquinic acid, or (iii) the additional ingredients as being a “steviol glycoside stabilizing compound” in an amount effective to reduce degradation of the steviol glycoside according to the claimed conditions.
However, Morita et al. discloses rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018]; [0022], No. VIII; [0039]; [0044]). Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate up to 100% rebaudioside M into the composition as the steviol glycoside. Prakash et al. indicates that the sweetener component may be “any sweetener found in nature which may…characteristically have a sweetness potency greater than sucrose, fructose, or glucose, yet have less calories” before listing several well-known steviol glycosides ([0048]), which would prompt a skilled practitioner to consult an additional reference for further instruction regarding suitable sweeteners. Morita et al. discloses that rebaudioside M is a steviol glycoside that is useful as a sweetener ([0018], [0022], [0039], [0044]) and is found in the same plant as rebaudioside A and other steviol glycosides ([0005], [0006]), as well as teaching that it has an improved taste over rebaudioside A due to having additional glucose molecules added to the steviol glycoside structure ([0005], [0006], [0018], [0022], where rebaudioside M has six glucose molecules). Since rebaudioside M falls within the scope of suitable sweeteners taught in Prakash et al. and it has superior taste to rebaudioside A, the substitution of rebaudioside M in place of rebaudioside A in the composition of Prakash et al. would be obvious to a skilled practitioner.
It would also have been obvious to a skilled practitioner to incorporate a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids and monocaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being in an amount “effective to reduce degradation” according to the claimed conditions, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Thus, Prakash et al. is considered to render obvious a method of producing a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to reduce degradation of the steviol glycoside, since all possible relative amounts of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitations are effectively disclosed by Prakash et al.
Also, Prakash et al. does not explicitly disclose the method as being “for stabilizing a steviol glycoside sweetened composition”, but such disclosure is not necessary to deem the claimed method obvious in view of Prakash et al. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claims 28 and 29, the present specification states: “It has been hypothesized that steviol glycosides (SGs) and steviol glycoside stabilizing compounds (SCs) will form a tight-binding complex in solution. If this is true, the magnetic environment of the complex would be substantially different than of the individual compounds dissolved in water. This would result in substantial shifting (Δ δ >0.02 ppm) in their respective 1H NMR spectra.” ([00151]). The specification later concludes: “There is a substantial amount of shifting in both the SC signals and the SG signals when the mixture of molecules is present” ([00154]). This admission shows that the claimed shifting of proton magnetic resonance signal of at least 0.02 relative to either compound alone is merely an analytical measurement of the mixture. Since the mixture has been shown to be obvious as detailed previously in relation to the parent claims, any measured attribute of the mixture would likewise be obvious, regardless of whether the prior art specifically discloses performing such an analysis. The claimed feature does not patentably distinguish the claimed product from the prior art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) in view of Morita et al. (U.S. 2011/0183056 A1) and Chien et al. (U.S. 2004/0213881 A1) as applied to claim 1 above, and further in view of Krohn et al. (U.S. 2012/0201935 A1).
Regarding claim 15, Prakash et al., Morita et al., and Chien et al. disclose the composition of claim 1.
Prakash et al. does not specifically disclose the mixture as additionally comprising at least one of the claimed components.
However, Krohn et al. discloses the use of a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid (rosmarinic acid) as a sweetness enhancer ([0009]) for rebaudioside ([0014]).
It would have been obvious to a skilled practitioner to incorporate rosmarinic acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, which would prompt a skilled practitioner to consult Krohn et al. for additional instruction. Since Krohn et al. discloses rosmarinic acid as being a sweetness enhancer for rebaudioside sweeteners ([0009], [0014]), a skilled practitioner would find incorporation of rosmarinic acid into the composition of Prakash et al. to be obvious.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) in view of Morita et al. (U.S. 2011/0183056 A1) and Chien et al. (U.S. 2004/0213881 A1) as applied to claim 21 above, and further in view of Krohn et al. (U.S. 2012/0201935 A1) and Chapal et al. (U.S. 2014/0302180 A1).
Regarding claim 24, Prakash et al., Morita et al., and Chien et al. disclose the composition of claim 21.
Prakash et al. does not specifically disclose the mixture as additionally comprising the claimed compounds.
However, Krohn et al. discloses the use of a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid (rosmarinic acid) as a sweetness enhancer ([0009]) for rebaudioside ([0014]). Chapal et al. discloses a caffeic acid ester of tartaric acid (chicoric acid) together with chlorogenic acid as being a phenolic acid derivative ([0009]) that is useful for controlling body weight ([0001]). Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include 3-O-feruloylquinic acid ([0025], [0028], Table 1, 3-FQA, [0030]).
Regarding the caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid, it would have been obvious to a skilled practitioner to incorporate rosmarinic acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, which would prompt a skilled practitioner to consult Krohn et al. for additional instruction. Since Krohn et al. discloses rosmarinic acid as being a sweetness enhancer for rebaudioside sweeteners ([0009], [0014]), a skilled practitioner would find incorporation of rosmarinic acid into the composition of Prakash et al. to be obvious.
Regarding the caffeic acid ester of tartaric acid, it would have been obvious to a skilled practitioner to incorporate a chicoric acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as tartaric acid or caffeic acid ([0101]) which would prompt a skilled practitioner to consult Chapal et al. for additional instruction. Chicoric acid is a derivative of both tartaric acid and caffeic acid. Since chicoric acid meets the desired characteristics described in Prakash et al. of having a carboxyl moiety (Chapal et al., [0009], phenolic acid derivative) and is described in Chapal et al. together with chlorogenic acid ([0009]) that is described in Prakash et al. as being a suitable sweet taste improving ingredient ([0101]), a skilled practitioner would find the incorporation of chicoric acid into the composition of Prakash et al. to be obvious. Such a determination is further supported by the indication in Chapal et al. that chicoric acid is useful for controlling body weight ([0001) and Prakash et al. discloses that the sweetener compositions are non-caloric sweetener substitutes ([0003]), where the benefit of chicoric acid would coincide with that of non-caloric sweetener substitutes in terms of the impact on body weight.
Regarding the ferulic acid ester of quinic acid, it would have been obvious to a skilled practitioner to incorporate a compound that is 3-O-feruloylquinic acid into the product of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include feruloylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious.
That Krohn et al., Chapal et al., and Chien et al. do not specifically disclose the rosmarinic acid, chicoric acid, and ferulic acid ester of quinic acid as being steviol glycoside stabilizing compounds does not affect the analysis. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-5, 7, 8, 11-14, 18-23, 25, and 27-29 over Prakash et al. and Chien et al.; claim 15 over Prakash et al., Chien et al., and Krohn et al.; and claim 24 over Prakash et al., Chien et al., Krohn et al., and Chapal et al.: Applicant’s arguments (Applicant’s Remarks, p. 7, ¶6) have been fully considered and are persuasive to the extent that the claims as presently amended to require rebaudioside M would not be obvious in view of a combination of only Prakash et al. and Chien et al. However, upon further consideration, new grounds of rejection are made in view of Prakash et al., Chien et al. and Morita et al.
Applicant further argued that neither Prakash et al. nor Chien et al. disclose compounds suitable for stabilizing rebaudioside M (Applicant’s Remarks, p. 7, ¶6 – p. 8, ¶1). Applicant asserted that “Prakash teaches an exhaustive list of ‘sweet taste improving additives’ covering any manner of compounds” with no instruction pertaining to how such compounds may stabilize rebaudioside M (Applicant’s Remarks, p. 8, ¶2).
As detailed above, though, MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Since the claimed composition is merely directed to a mixture of rebaudioside M, dicaffeoylquinic acid, and monocaffeoylquinic acid and such a mixture was shown to be obvious in light of the cited prior art, including the disclosure of rebaudioside M in Morita et al., the claimed stabilization effect does not render the claimed composition non-obvious. Further, even though Prakash et al. discloses numerous types of “sweet taste improving additives”, the reference specifically discloses a composition comprising a steviol glycoside and chlorogenic acid ([1511]), which undermines Applicant’s argument pertaining to the breadth of the disclosure of Prakash et al. MPEP 2131.02 II (“when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”).
The rejections of claims 1, 21 and 27 have been maintained herein.
The rejections of claims 2-5, 7, 8, 12-15, 18-25, 28 and 29, which depend from claims 1, 21, and 27, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Claims 1-5, 7, 8, 12-15, 18-25, and 27-29 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793